Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 1 of 27 PageID 557



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


 VPNETWORKS, LLC d/b/a TORGUARD,

       Plaintiff,

 vs.                                              Case No: 6:19-cv-01179-PGB-LRH

 COLLECTIVE 7, INC., and TEFINCOM
 S.A. d/b/a NORDVPN,

       Defendants.
                                            /

         NORDVPN’s FIRST AMENDED ANSWER AND COUNTERCLAIM

       Tefincom, S.A. d/b/a NordVPN (“NordVPN”) hereby answers the Complaint of

 Plaintiff VPNetworks, LLC d/b/a TorGuard (“TorGuard”) and admits, denies, and

 alleges as follows:

                             SUMMARY OF THE ACTION

       1.      NordVPN admits the allegations of Paragraph 1 of the Complaint.

       2.      NordVPN denies that it is a subsidiary of a Panama-based holding

 company. NordVPN admits that TorGuard is a VPN provider. NordVPN otherwise

 lacks sufficient information or belief to admit or deny the remaining allegations of

 Paragraph 2, and on that basis, denies them.

       3.      NordVPN denies the entirety of the second sentence of Paragraph 3.

 NordVPN further denies that Collective 7 is affiliated with NordVPN. NordVPN

 lacks sufficient information or belief to admit or deny the remaining allegations of

 Paragraph 3, and on that basis, denies them.
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 2 of 27 PageID 558



       4.      NordVPN denies the allegations of Paragraph 4.

       5.      NordVPN denies the allegations of Paragraph 5.

       6.      NordVPN denies that it violated the FUTSA, CADRA, or interfered

 with any of TorGuard’s contractual and/or prospective business relationships. The

 remainder of this paragraph contains legal conclusions, to which no response is

 required. To the extent a response is required, the allegations are denied.

                                          PARTIES

       7.      NordVPN lacks sufficient information or belief to admit or deny the

 allegations of Paragraph 7, and on that basis, denies them.

       8.      NordVPN denies that it is affiliated with or controls Collective 7.

 NordVPN lacks sufficient information or belief to admit or deny the remaining

 allegations of Paragraph 8, and on that basis, denies them.

       9.      NordVPN admits the allegations of Paragraph 9.

                               JURISDICTION AND VENUE

       10.     NordVPN denies that this Court has jurisdiction over the dispute

 between TorGuard and NordVPN. TorGuard and NordVPN entered into a binding

 and valid arbitration agreement pursuant to TorGuard’s Terms of Service on its

 website, which provides in part that “[t]he Parties agree that any legal claim or

 dispute between them or against any agent, employee, successor, or assign of the

 other, whether related to this agreement or otherwise, and any claim or dispute

 related to this agreement or the relationship or duties contemplated under this

 contract, including the validity of this arbitration clause, shall be resolved by


                                           2
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 3 of 27 PageID 559



 binding arbitration by the American Arbitration Association . . . under the

 Arbitration Rules then in effect.” Therefore, jurisdiction lies exclusively with the

 American Arbitration Association, and NordVPN will be filing a motion to compel

 arbitration. NordVPN admits that it is a Panamanian corporation.

       11.     This paragraph contains legal conclusions to which no response is

 required. To the extent a response is required, NordVPN denies them.

       12.     NordVPN denies that venue is proper in this judicial district, based

 upon the arbitration agreement contained in TorGuard’s Terms of Service. This

 paragraph otherwise contains legal conclusions to which no response is required. To

 the extent a response is required, NordVPN otherwise lacks sufficient information

 or belief to admit or deny the allegations, and on that basis, denies them.

       13.     This paragraph contains legal conclusions to which no response is

 required. To the extent a response is required, NordVPN admits that it engages in

 interstate and foreign commerce. NordVPN otherwise lacks sufficient information

 or belief to admit or deny the remaining allegations, and on that basis, denies them.

                              FACTUAL BACKGROUND

       14.     NordVPN lacks sufficient information or belief to admit or deny the

 first and second sentences of Paragraph 14, and on that basis, denies them.

 NordVPN admits the third sentence of Paragraph 14.

       15.     NordVPN admits the allegations of Paragraph 15.

       16.     NordVPN denies that it is affiliated with Collective 7. NordVPN lacks

 sufficient information or belief to admit or deny the remaining allegations of



                                           3
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 4 of 27 PageID 560



 Paragraph 16, and on that basis, denies them.

       17.     NordVPN admits that it is a competitor of TorGuard. NordVPN

 denies the remaining allegations of Paragraph 17.

       18.     NordVPN admits that on October 26, 2018, it sent an email to

 admin@torguard.net entitled “Request to stop illegal activities.” NordVPN wrote

 that email because it came to NordVPN’s attention that TorGuard owned the

 domain name      “www.getnordvpn.com” which impermissibly used NordVPN’s

 trademark in the domain name. This domain name further directed users to

 TorGuard’s website. Based on the foregoing, NordVPN requested that TorGuard,

 among other things, cease using NordVPN’s trademark on www.getnordvpn.com

 and any other website or other platform. NordVPN refers to the entirety of this

 email for a full and accurate statement of its contents and otherwise admits that the

 selected language quoted by TorGuard appears in that email. Except as expressly

 admitted herein, NordVPN denies all remaining aspects of this Paragraph.

       19.     NordVPN lacks sufficient information or belief to admit or deny what

 TorGuard alleges to have learned, and on that basis, denies the allegation.

 NordVPN denies the remaining allegations of Paragraph 19.

       20.     NordVPN denies the allegations of Paragraph 20.

       21.     NordVPN lacks sufficient information or belief to admit or deny the

 allegations of Paragraph 21, and on that basis, denies the allegations.

       22.     NordVPN lacks sufficient information or belief to admit or deny the

 first sentence of Paragraph 22, and on that basis, denies the allegations. NordVPN



                                           4
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 5 of 27 PageID 561



 admits that its representative sent an email to Keith Murray and requested that he

 and Mr. Murray instant message or talk to discuss the relationship between

 TorGuard and NordVPN. Later, Benjamin Van Pelt was added to that email chain,

 wherein NordVPN’s representative informed Mr. Van Pelt and Mr. Murray that he

 had discovered a security vulnerability in TorGuard’s infrastructure and wanted to

 share the details about this vulnerability with them. NordVPN refers to the

 entirety of this email for a full and accurate statement of its contents. Except as

 expressly admitted herein, NordVPN denies all remaining aspects of this Paragraph.

       23.    NordVPN denies the allegations of Paragraph 23.

       24.    NordVPN denies the allegations of Paragraph 24.

       25.    NordVPN admits that its representative told Mr. Van Pelt and Mr.

 Murray that he wanted a gentleman’s agreement wherein Mr. Van Pelt and Mr.

 Murray would assist with stopping TorGuard’s affiliate, Kevin Vadala, from making

 defamatory statements about NordVPN online. The reason NordVPN requested this

 “gentleman’s agreement” is because its representative wanted to make the VPN

 industry more cooperative by ending online feuds between the companies, which

 only hurt the industry. NordVPN further states that during this conversation, its

 representative disclosed to Mr. Van Pelt and Mr. Murray the publicly available IP

 address of TorGuard’s server which had the security vulnerability -- a vulnerability

 which exposed the private certificates of TorGuard’s servers to the public internet.

 NordVPN’s representative advised Mr. Van Pelt and Mr. Murray to close access to

 that resource and to revoke and change the associated certificates. NordVPN’s



                                          5
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 6 of 27 PageID 562



 representative never threatened to publish or disclose this security vulnerability

 (yet alone any confidential or trade secret information) to the public if Mr. Van Pelt

 and Mr. Murray refused to assist with stopping Mr. Vadala from making further

 defamatory statements. Except as expressly admitted herein, NordVPN denies all

 remaining aspects of this Paragraph.

       26.     NordVPN denies the allegations of Paragraph 26.

       27.     NordVPN admits that, as explained in Paragraph 25, supra, its

 representative provided to Mr. Van Pelt and Mr. Murray the publicly available IP

 address for TorGuard’s server which contained the security vulnerability. Except as

 expressly    admitted herein, NordVPN denies all remaining aspects of this

 Paragraph.

       28.     NordVPN denies the allegations of Paragraph 28.

       29.     NordVPN lacks sufficient information or belief to admit or deny the

 allegations of Paragraph 29, and on that basis, denies the allegations.

       30.     NordVPN denies the allegations of Paragraph 30.

       31.     NordVPN denies the allegations of Paragraph 31.

       32.     NordVPN lacks sufficient information or belief to admit or deny the

 allegations of Paragraph 32, and on that basis, denies the allegations.

       33.     NordVPN denies that it caused any DDoS attacks against TorGuard.

 NordVPN otherwise agrees with TorGuard’s characterization of how a DDoS attack

 works, and on that basis, admits the allegation.

       34.     NordVPN denies that it caused any DDoS attacks against TorGuard.


                                           6
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 7 of 27 PageID 563



 NordVPN otherwise agrees with TorGuard’s characterization of how a DDoS attack

 works, and on that basis, admits the allegation.

       35.     NordVPN denies that it caused any DDoS attacks against TorGuard.

 NordVPN lacks sufficient information or belief to admit or deny the allegations of

 Paragraph 35, and on that basis, denies the allegations.

       36.     NordVPN denies that it caused any DDoS attacks against TorGuard.

 NordVPN lacks sufficient information or belief to admit or deny the allegations of

 Paragraph 36, and on that basis, denies the allegations.

       37.     NordVPN lacks sufficient information or belief to admit or deny the

 allegations of Paragraph 37, and on that basis, denies the allegations.

       38.     NordVPN lacks sufficient information or belief to admit or deny the

 allegations of Paragraph 38, and on that basis, denies the allegations.

       39.     NordVPN denies the allegations of Paragraph 39.

                               COUNT I
    (VIOLATION OF FLORIDA COMPUTER ABUSE AND DATA RECOVERY ACT)

       40.     NordVPN incorporates by reference its responses to the allegations of

 paragraphs 1 through 39 of the Complaint as set forth herein.

       41.     NordVPN lacks sufficient information or belief to admit or deny what

 information TorGuard stored on its computer, and on that basis, denies this portion

 of the first sentence of Paragraph 41. The remainder of this paragraph contains

 legal conclusions, to which no response is required. To the extent a response is

 required, the allegations are denied.

       42.     NordVPN denies the allegations of Paragraph 42.

                                           7
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 8 of 27 PageID 564



       43.      NordVPN denies the allegations of Paragraph 43

       44.      NordVPN denies the allegations of Paragraph 44.

       45.      NordVPN denies that it violated CADRA and that TorGuard has been

 damaged by any of NordVPN’s actions. The remainder of this paragraph contains

 legal conclusions, to which no response is required. To the extent a response is

 required, the allegations are denied.

       46.      NordVPN lacks sufficient information or belief to admit or deny

 whether TorGuard has incurred attorneys’ fees and costs incident to bringing this

 action, and on that basis, denies the allegations. The remainder of this paragraph

 contains legal conclusions, to which no response is required. To the extent a

 response is required, the allegations are denied.

                                 COUNT II
             (VIOLATION OF FLORIDA UNIFORM TRADE SECRETS ACT)

       47.      NordVPN incorporates by reference its responses to the allegations of

 paragraphs 1 through 46 of the Complaint as set forth herein.

       48.      This paragraph contains legal conclusions to which no response is

 required. To the extent a response is required, the allegations are denied.

       49.      NordVPN lacks sufficient information or belief to admit or deny the

 allegations of Paragraph 49 of the Complaint, and on that basis, denies them.

       50.      NordVPN denies the allegations of Paragraph 50.

       51.      This paragraph contains legal conclusions to which no response is

 required. To the extent a response is required, the allegations are denied and

 NordVPN further states that TorGuard is not entitled to any type of relief or

                                           8
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 9 of 27 PageID 565



 damages.

       52.     This paragraph contains legal conclusions to which no response is

 required. To the extent a response is required, the allegations are denied and

 NordVPN further states that TorGuard is not entitled to any type of relief or

 damages.

       53.     NordVPN lacks sufficient information or belief to admit or deny

 whether TorGuard has incurred attorneys’ fees and costs incident to bring this

 action, and on that basis, denies the allegations. The remainder of this paragraph

 contains legal conclusions, to which no response is required. To the extent a

 response is required, the allegations are denied.

                             COUNT III
        (TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIPS)

       54.     NordVPN incorporates by reference its responses to the allegations of

 paragraphs 1 through 53 of the Complaint as set forth herein.

       55.     NordVPN lacks sufficient information or belief to admit or deny the

 allegations of Paragraph 55 of the Complaint, and on that basis, denies them.

       56.     NordVPN lacks sufficient information or belief to admit or deny the

 allegations of Paragraph 56 of the Complaint, and on that basis, denies them.

       57.     NordVPN denies that it knows of any of TorGuard’s business

 relationships with TorGuard’s current and potential customers, apart from the

 relationship between NordVPN and TorGuard which was established when

 NordVPN signed up for TorGuard’s services. NordVPN lacks sufficient information

 or belief to admit or deny whether Collective 7 has knowledge of TorGuard’s

                                           9
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 10 of 27 PageID 566



  business relationships with current and potential customers, and on that basis,

  denies the remaining allegations of Paragraph 57.

        58.     NordVPN admits that it is a direct competitor of TorGuard. NordVPN

  lacks sufficient information of belief to admit or deny the remaining allegations of

  Paragraph 58, and on that basis, denies them.

        59.     NordVPN denies the allegations of Paragraph 59.

        60.     NordVPN denies that any of its actions caused damages to TorGuard.

  The remainder of this paragraph contains legal conclusions, to which no response is

  required. To the extent a response is required, the allegations are denied.

                              AFFIRMATIVE DEFENSES

                           FIRST AFFIRMATIVE DEFENSE
                                (Lack of Jurisdiction)

        1.      Jurisdiction lies exclusively with the American Arbitration Association

  (“AAA”) as TorGuard and NordVPN entered into a binding arbitration agreement

  pursuant to TorGuard’s Terms of Service on its website, which provides in part that

  “[t]he Parties agree that any legal claim or dispute between them or against any

  agent, employee, successor, or assign of the other, whether related to this agreement

  or otherwise, and any claim or dispute related to this agreement or the relationship

  or duties contemplated under this contract, including the validity of this arbitration

  clause, shall be resolved by binding arbitration by the American Arbitration

  Association. . . under the Arbitration Rules then in effect.” This matter should

  therefore be ordered to arbitration.




                                            10
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 11 of 27 PageID 567



                         SECOND AFFIRMATIVE DEFENSE
                             (Failure to State a Claim)

        2.     The Complaint, and each purported cause of action therein, fails to

  state a claim upon which relief can be granted against NordVPN.

                           THIRD AFFIRMATIVE DEFENSE
                          (Failure to Plead with Particularity)

        3.     TorGuard’s allegations     are   not   set   forth with the    requisite

  particularity, and therefore the Complaint is barred as against NordVPN.

                         FOURTH AFFIRMATIVE DEFENSE
                                   (Waiver)

        4.     The Complaint and each cause of action therein are barred by the

  doctrine of estoppel, due to TorGuard’s own acts and/or omissions with respect to the

  subject matter of the Complaint.

                          FIFTH AFFIRMATIVE DEFENSE
                                    (Estoppel)

        5.      The Complaint and each cause of action therein are barred by the

  doctrine of estoppel, due to TorGuard’s own acts and/or omissions with respect to the

  subject matter of the Complaint.

                          SIXTH AFFIRMATIVE DEFENSE
                                 (Unclean Hands)

        6.      TorGuard is not entitled to relief because it comes to the Court with

  unclean hands.

                        SEVENTH AFFIRMATIVE DEFENSE
                        (Intervening and Superseding Causes)

        7.      The Complaint and each cause of action therein are barred because



                                           11
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 12 of 27 PageID 568



  the injuries, damages, losses and/or detriment incurred by TorGuard in this action,

  if any, were the result of causes independent of the purported acts and/or omissions

  of NordVPN, which causes operated as intervening and superseding causes, thereby

  cutting off any liability on the part of NordVPN.

                          EIGHTH AFFIRMATIVE DEFENSE
                                  (Acts of Others)

        8.      As a separate and affirmative defense to Complaint and each cause of

  action therein, NordVPN is informed and believes, and therefore alleges that the

  injuries, damages, losses and/or detriment which have been or will be sustained by

  TorGuard, if any, were proximately caused solely by the acts of persons, entities or

  other parties over whom NordVPN has no control, and for whose acts NordVPN is

  not responsible or in any way liable to TorGuard.

                           NINTH AFFIRMATIVE DEFENSE
                         (Contributory/Comparative Negligence)

        9.      As a separate and affirmative defense to Complaint and each cause of

  action therein, NordVPN is informed and believes, and therefore alleges, that

  TorGuard was careless and negligent with respect to the matters referred to in the

  Complaint and that such carelessness and negligence proximately contributed to the

  injuries, damages, losses and/or detriment which have been or will be sustained by

  TorGuard, if any, and that TorGuard’s negligence and carelessness either bars or

  proportionately reduces any potential recovery.

                           TENTH AFFIRMATIVE DEFENSE
                            (Justified and Privileged Conduct)

        10.     The Complaint and each cause of action therein are barred because

                                            12
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 13 of 27 PageID 569



  NordVPN’s alleged conduct was justified and privileged under the circumstances.

  NordVPN has done no more than insist upon its legal rights, and NordVPN’s actions

  were done in the good faith belief that it was acting under a legal right.

                         ELEVENTH AFFIRMATIVE DEFENSE
                             (Reasonable and Good Faith)

         11.    The Complaint and each cause of action therein are barred because

  NordVPN acted reasonably and in good faith at all times material to the Complaint

  based on all relevant facts and circumstances known to NordVPN at the time it

  allegedly acted. Thus, TorGuard is barred from recovery in this action.

                         TWELFTH AFFIRMATIVE DEFENSE
                               (Lack of Damages)

         12.    As a separate and affirmative defense to the Complaint and each cause

  of action therein, NordVPN is informed and believes, and therefore alleges, that

  TorGuard has suffered and will suffer no damages as a result of TorGuard’s actions.

                       THIRTEENTH AFFIRMATIVE DEFENSE
                               (Failure to Mitigate)

         13.     TorGuard is not entitled to recover on its claims asserted in this

  action because it has failed to mitigate its alleged damages.

                       FOURTEENTH AFFIRMATIVE DEFENSE
                                   (Set Off)

         14.    In the event there is a finding of damages for TorGuard, such damages

  should be reduced or offset by any benefits received by TorGuard under applicable

  law.




                                            13
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 14 of 27 PageID 570



                        FIFTEENTH AFFIRMATIVE DEFENSE
                                  (Preemption)

        15.      TorGuard’s purported causes of action for Violation of Florida

  Computer Abuse and Data Recovery Act and for Tortious interference with

  TorGuard’s Business Relationships are preempted by the Florida Uniform Trade

  Secrets Act.

                        SIXTEENTH AFFIRMATIVE DEFENSE
                   (Reservation of Right to Assert Additional Defenses)

        16.      All possible affirmative defenses may not have been alleged herein,

  insofar as sufficient facts were not available after reasonable inquiry upon the filing

  of this answer. Therefore, NordVPN reserves the right to amend this answer to

  allege additional affirmative defenses if subsequent investigation warrants.

                                 PRAYER FOR RELIEF

        WHEREFORE, NordVPN prays for judgment as follows:

        1.       That this matter be ordered to arbitration before the AAA;

        2.       Alternatively, to the extent that the Court does not order this

  matter to arbitration, that TorGuard take nothing by virtue of its Complaint and

  that the action be dismissed with prejudice, and that NordVPN be awarded its

  attorneys’ fees and costs incurred in the defense of this action; and

        3.       For such other and further relief as the Court may deem just and

  proper.




                                            14
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 15 of 27 PageID 571



                             COUNTERCLAIM FOR LIBEL 1

        Tefincom, S.A. d/b/a NordVPN (“NordVPN”) sues VPNETWORKS LLC d/b/a

  TorGuard (“TorGuard”) and BENJAMIM VAN PELT (“Van Pelt”) (collectively,

  “Counter-Claim Defendants”) for libel and states:

                               NATURE OF THE ACTION

        1.     NordVPN is an industry leader in the VPN market.               One of its

  competitors, Counter-Claim Defendant TorGuard, likewise provides VPN services to

  consumers. Van Pelt is TorGuard’s Chief Executive Officer.

        2.     Kevin Vadala (“Vadala”) hosts websites and a YouTube channel where

  he posts reviews of VPN providers, including both TorGuard and NordVPN.

        3.     With the goal of harming NordVPN’s reputation in the VPN industry,

  Counter-Claim Defendants published to third parties the false and defamatory

  allegation that NordVPN had learned of a TorGuard vulnerability to data theft,

  NordVPN had exploited that vulnerability by stealing TorGuard trade secrets, and

  NordVPN had threatened to disclose TorGuard’s vulnerability to data theft and its

  trade secrets to the public unless TorGuard stopped Vadala from posting negative

  reviews of NordVPN. Vadala republished these allegations on his websites.

        4.     At the time Counter-Claim Defendants published these allegations,

  they either knew the allegations were false or recklessly disregarded their falsity,

  and it was foreseeable to TorGuard and Van Pelt that Vadala would republish the

  1
   NordVPN files this Counterclaim subject to and without waiver of its pending motion to
  compel arbitration. The Counterclaim is also subject to binding arbitration, and NordVPN
  seeks to assert it in this lawsuit only to the extent that the Court denies NordVPN’s
  pending Motion to Compel Arbitration and Stay Action. [Dkt. 35].
                                            15
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 16 of 27 PageID 572



  allegations on his websites/channel.

        5.     Counter-Claim Defendants’ publication of the false and defamatory

  allegations and Vadala’s republication of the allegations caused actual injury to

  NordVPN.

                                         PARTIES

        6.     NordVPN is a Panamanian corporation, organized under the laws of

  the Republic of Panama. Its principal place of business is in Panama City, Republic

  of Panama.

        7.     TorGuard is a Florida limited liability company organized under the

  laws of the State of Florida, with its principal place of business in Orange County,

  Florida. TorGuard’s sole member, Data Protection Services, is a Florida limited

  liability company organized under Florida law, with its principal place of business

  in Orange County, Florida. Data Protection Services’ sole member is Van Pelt, an

  individual domiciled in Seminole County, Florida and who is a Florida citizen.

  Accordingly, Van Pelt is the person running TorGuard.

                             JURISDICTION AND VENUE

        8.     Subject to NordVPN’s Motion to Compel Arbitration, this Court has

  jurisdiction over this counter-claim pursuant to 28 U.S.C. § 1332(a)(3) in that this is

  an action between a Citizen of a State and in which a Citizen of a foreign state is an

  additional party where the matter in controversy exceeds the sum or value of

  $75,000, exclusive of interest and costs. This Court also has jurisdiction over this

  claim pursuant to 28 U.S.C. § 1367 in that this is a claim that is so related to



                                            16
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 17 of 27 PageID 573



  claims in the action within such original jurisdiction that they form part of the same

  case or controversy under Article III of the United States Constitution.

        9.     Venue exists in this judicial district pursuant to 28 U.S.C. § 1391(b) in

  that the Counter-Claim Defendants reside in this district and a substantial part of

  the events giving rise to the claim occurred in this district.

                                     BACKGROUND

                      Vadala’s Affiliate Relationship with TorGuard

        10.    Using the tradename “Tom Spark Reviews,” Vadala maintains a

  channel on YouTube where he posts video reviews of VPN services.             His posts

  receive thousands of views and are influential to both prospective and existing VPN

  customers.

        11.    Vadala participates in an “affiliate” program created by TorGuard

  through which he is paid a commission from TorGuard for each visitor to Vadala’s

  YouTube channel who purchases TorGuard’s services through clicking a link

  embedded in the channel.        By promoting TorGuard’s services over NordVPN’s

  services, Vadala has increased the commission fees he receives from TorGuard.

        12.    Vadala has been and continues to be a prominent advocate for

  TorGuard’s services and a harsh critic of NordVPN’s services. In numerous posts,

  Vadala purposely and without any support has ranked NordVPN as one of the least

  trustworthy and reliable VPNs, complaining further about its price and its service.

  Conversely, he has consistently ranked TorGuard as the best VPN service provider.

        13.    A   VPN     service   reviewer     can   make   greater   commissions   by



                                             17
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 18 of 27 PageID 574



  recommending the services of a small VPN service company such as TorGuard and

  by criticizing a large VPN service company such as NordVPN simply because

  NordVPN has a large subscriber base that the reviewer can attempt to persuade to

  change services.

        14.    Because of the affiliate program and Vadala’s work on behalf of

  TorGuard, Vadala is TorGuard’s agent for purposes of this Counter-Claim.

       NordVPN Is Advised of a Security Vulnerability with TorGuard’s Servers

        15.    On or about April 11, 2019, an anonymous individual signed into

  NordVPN’s live chat feature of its website with the name of “Anon.”           This

  anonymous individual stated in the chat that, “I have some very important

  information for you guys.” This unknown individual stated to NordVPN that its

  servers had been accessed without authorization and provided NordVPN with an

  Internet link to corroborate the allegation.

        16.    NordVPN immediately began to investigate. NordVPN verified that

  there had been a minor breach of one of its servers. It quickly determined that no

  critical information had been stolen, that none of its users had been affected, and

  then fixed the issue.

        17.    During NordVPN’s investigation, it also discovered an online forum

  where messages had been posted by an anonymous user who claimed to have

  hacked TorGuard. These messages included an IP address which, when accessed

  publicly by a search engine, show all of TorGuard’s internal scripts, security

  certificates, and other private information.



                                            18
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 19 of 27 PageID 575



               NordVPN Informs TorGuard and Van Pelt of TorGuard’s
                             Security Vulnerability

        18.    After discovering that TorGuard’s servers had been hacked, NordVPN

  decided to inform TorGuard of its security vulnerability because a security

  vulnerability of any VPN company can have a negative impact on other VPN

  companies.   A NordVPN representative, Tomas Okmanas (“Okmanas”), sent a

  communication to Keith Murray (“Murray”), at that time believed to be the owner of

  TorGuard, to discuss the issue.    Murray then added Van Pelt, Chief Executive

  Officer of TorGuard, to the conversation.

        19.    Okmanas then informed Van Pelt and Murray that TorGuard had been

  hacked by third parties. Before he shared the source of this information, Okmanas

  asked TorGuard to take steps which would discourage its affiliate, Vadala, from

  continuing to post false and misleading reviews of NordVPN’s services, and

  suggested the companies work cooperatively. Okmanas did not threaten to disclose

  any information about TorGuard if TorGuard declined to cooperate.

        20.    Van Pelt and Murray agreed that companies in the VPN industry

  should work together to discourage the posting of false and misleading reviews.

        21.    Okmanas gave Van Pelt and Murray the information NordVPN had

  about the TorGuard vulnerability without Vadala changing or deleting his

  publications about NordVPN.       From NordVPN’s perspective, this resolved the

  matter.




                                              19
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 20 of 27 PageID 576



           TorGuard and Van Pelt Make False and Defamatory Allegations
    About NordVPN on TorGuard’s website and in a Meritless Lawsuit Which They
                                 Then Publicize

        22.   On or about May 20, 2019, TorGuard published on its website a post

  entitled, “When Bug Bounties Border on Blackmail,” which mischaracterized the

  discussion between Okmanas, Van Pelt and Murray as an attempt by NordVPN to

  blackmail TorGuard by threatening to reveal TorGuard’s vulnerability and its trade

  secrets if it refused to force Vadala to remove his reviews of NordVPN from his

  website/channels. The post did not explicitly name NordVPN as having made this

  demand. Instead, it asserted only that the unprofessional demand had come from

  an unnamed competitor. And this suggestive publication was successful. In a May

  25, 2019 video entitled, “I Pissed Off a VPN Company, Now They Blackmail

  Torguard,” Vadala speculated that NordVPN was the culprit alluded to in

  TorGuard’s post.

        23.   Four days later, TorGuard confirmed to the public, including NordVPN

  subscribers and potential subscribers, that the veiled allusion in its May 20, 2019

  post was to NordVPN by the filing, on May 24, 2019, of a lawsuit, Data Protection

  Services, Inc. v. C-Seven Media, Inc. and Tefincom S.A. d/b/a NordVPN, Case No.

  6:19-cv-01179-PGB-LRH (the “First Lawsuit”), in the United States District Court

  for the Middle District of Florida, which named NordVPN as the supposed

  perpetrator of the allegedly extortionate “Bug Bounty” scheme.




                                          20
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 21 of 27 PageID 577



        24.    The substance of that action was that NordVPN had threatened that,

  unless TorGuard silenced Vadala, NordVPN would injure TorGuard by disclosing

  TorGuard trade secrets to the public.

        25.    TorGuard further alleged that NordVPN had obtained TorGuard’s

  trade secrets through a co-defendant, C-Seven Media, Inc. (“C-Seven”), a company

  which allegedly had a business relationship with TorGuard which had given C-

  Seven access to TorGuard’s servers.

        26.    TorGuard alleged that NordVPN used this “trade secret” to initiate

  distributed denial of services, or “DDoS,” attacks against TorGuard to interfere with

  its servers and interrupt its services.    TorGuard and Van Pelt knew all their

  statements were false at the time they published their blog post and when the

  complaint was filed. They made these statements with ill will and malice toward

  NordVPN and with the primary intention of inflicting injury on NordVPN.

        27.    In reliance on its false and defamatory allegations, TorGuard asserted

  meritless claims against NordVPN for violation of the Florida Computer Abuse and

  Data Recovery Act, violation of the Florida Uniform Trade Secret Act, and Tortious

  Interference with TorGuard’s Business Relationships.

        28.    On May 27, 2019, TorGuard published the First Lawsuit by posting

  that Complaint on its Twitter account.

        29.    TorGuard and Van Pelt also encouraged Vadala to republish the false

  and defamatory allegations in the meritless lawsuit on his YouTube channel.

  Vadala did so.



                                            21
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 22 of 27 PageID 578



          30.   The plan would have obvious benefits for TorGuard as customers

  researching VPN providers would be persuaded they should choose TorGuard over

  NordVPN.

                                 Vadala Begins to Post
                     Defamatory Statements About NordVPN Online

          31.   On May 28, 2019, four days after TorGuard filed its lawsuit, Vadala,

  foreseeably to TorGuard and Van Pelt, created a YouTube post entitled “TorGuard

  Suing NordVPN and C-7—What is the TLDR 2?” In that post, among other things,

  Vadala made the following false and defamatory statements about NordVPN,

  including that NordVPN committed the felony of blackmail:

          a.    “Now, when NordVPN was talking to TorGuard, they stated
                that a third party reviewer had caused damage to NordVPN’s
                brand and in turn NordVPN would release confidential and
                trade secret information about TorGuard if the third party did
                not remove content about NordVPN’s brand.”

          b.    “So, what they did here, was seemingly blackmail TorGuard to
                get them to censor one of their affiliates, which is very, very,
                very sketchy.”

          c.    “NordVPN is conducting very bad business practices here.”

          32.   NordVPN immediately sought to mitigate the harm caused to it by the

  publicity that TorGuard and Vadala were giving to the false and defamatory

  allegations contained in the TorGuard complaint by posting on NordVPN’s website

  a statement under the title: “How we got sued by TorGuard for trying to disclose

  their own vulnerability to them.”        The statement explained that, far from

  attempting to blackmail TorGuard, NordVPN had sought to help TorGuard in


  2   “TLDR” is an Internet acronym for “Too Long; Didn’t Read.”
                                            22
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 23 of 27 PageID 579



  securing its service and to obtain its assistance in combatting the posting of false

  and misleading VPN reviews.

        33.    Days later, on May 31, 2019, Vadala, foreseeably to TorGuard and Van

  Pelt, posted a further YouTube video entitled, “NordVPN’s response to TorGuard

  Lawsuit Doesn’t Make Sense?” In that video, Vadala made the following false and

  defamatory statements:

        a.     “Chances are I think that they did [blackmail TorGuard]
               because if NordVPN wasn’t threatening or blackmailing
               TorGuard, they would have done it through emails or proper
               protocols.”

        b.     “So interestingly enough, NordVPN claims that ‘We provided the
               IP of the affected server without asking for anything in return so
               that TorGuard could patch up their vulnerability.’ So NordVPN
               is claiming that they just wanted to help a competitive VPN
               provider to help make their service more secure out of the
               goodness of their heart. As we know in this business world, this
               isn’t really how things work.”

        34.    On June 26, 2019, this Court dismissed the First Lawsuit for lack of

  subject matter jurisdiction.

        35.    Notwithstanding dismissal of the First Lawsuit, on June 27, 2019,

  Vadala created yet another YouTube post. In that video, Vadala, foreseeably to

  TorGuard and Van Pelt, made the additional false and defamatory statements:

        a.     “It seems like this is actual proof of the conversation that was
               happening that NordVPN was actually blackmailing TorGuard
               asking TorGuard to somehow force me, an affiliate, to remove
               my critical content on NordVPN from my YouTube channel.”

        b.     “Well this seems to be the first image, this is the first instance of
               proof that TorGuard is putting out there into the world to show
               that NordVPN has actually blackmailed them.”

        c.     “The fact that NordVPN has been lying on their blog post

                                            23
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 24 of 27 PageID 580



               misleading customers is very sketchy. . . Are you okay with our
               VPNs blackmailing other VPN providers?”

        36.    The above posts (collectively, referred to as “Vadala’s Posts”) all share

  a common theme based on a false and defamatory premise extrajudicially first

  publicized by TorGuard: that NordVPN had engaged in criminal activity by hacking

  and “blackmailing” TorGuard. TorGuard and Van Pelt knew each of the statements

  about NordVPN were false or recklessly disregarded the truth of those statement.

                  NordVPN Sends Vadala A Cease and Desist Letter,
                and Vadala Immediately Removes His Defamatory Posts

        37.    On July 25, 2019, NordVPN sent Vadala a Cease and Desist letter

  related to the above-posts. TorGuard’s counsel was copied on that correspondence.

  In it, NordVPN demanded that Vadala immediately cease and desist from making

  further false and defamatory statements about NordVPN and remove the three

  above-referenced posts.

        38.    In response, Vadala immediately deleted the videos from his YouTube

  website, tacitly admitting they were false and defamatory.

        39.    All conditions precedent to the filing of this lawsuit have been satisfied

  or have occurred.

                                        COUNT I

        40.    NordVPN repeats and re-alleges each and every allegation contained

  in paragraphs 1 through 39 above and incorporates them by reference as though

  fully set forth herein. NordVPN also respectfully reserves the right to prove other

  instances of libel, as those cited above are exemplary only.

        41.    Through the posting of allegations on May 20, 2019, filing of its
                                            24
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 25 of 27 PageID 581



  complaint on May 24, 2019, posting of the complaint on its Twitter account on May

  27, 2019, and its encouragement of Vadala to publicize the allegations of the

  complaint, TorGuard and Van Pelt, without justification or privilege, published to

  numerous third parties the false and defamatory allegations that NordVPN had

  hacked TorGuard’s servers, stolen TorGuard trade secrets, and attempted to

  blackmail TorGuard.

        42.      At the time that they published the allegations of and concerning

  NordVPN, Counter-Claim Defendants knew the allegations were false or recklessly

  disregarded their truth, and foresaw that Vadala and others would republish the

  allegations.

        43.      TorGuard and Van Pelt published the allegations of and concerning

  NordVPN with ill will, malice, and for the primary purpose of inflicting injury on

  NordVPN which would inure to TorGuard’s benefit.

        44.      Upon information and belief, the allegations published directly by

  TorGuard and Van Pelt and those foreseeably republished by Vadala were read by

  numerous citizens of the State of Florida and throughout the United States.

        45.      Counter-Claim Defendants’ and Vadala’s false and misleading

  statements about NordVPN imputed to NordVPN conduct and characteristics that

  are incompatible with the proper exercise of NordVPN’s lawful business, trade,

  profession, and office.   These false and misleading statements about NordVPN

  further charged that NordVPN committed a crime, i.e., blackmail.

        46.      NordVPN suffered actual injury from Counter-Claim Defendants’



                                          25
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 26 of 27 PageID 582



  publication of their false and defamatory allegations of and concerning NordVPN.

                                 PRAYER FOR RELIEF

        WHEREFORE, NordVPN prays for judgment against TorGuard and Van Pelt

  as follows:

        A.      Presumed damages.

        B.      Compensatory damages.

        C.      Punitive damages.

        D.      For such other and further relief as the Court deems just and proper.




                                           26
Case 6:19-cv-01179-PGB-LRH Document 48-1 Filed 01/31/20 Page 27 of 27 PageID 583



  Dated: January 31, 2020
                                        Respectfully submitted,

                                        s/ Bradley R. Johnson
                                        Bradley R. Johnson
                                        Florida Bar No. 709425
                                        Michael R. Freed
                                        Florida Bar No. 69205
                                        Preethi Sekharan
                                        Florida Bar No. 813591
                                        Pierce N. Giboney
                                        Florida Bar No. 124704
                                        GUNSTER YOAKLEY & STEWART, P.A.
                                        225 Water Street, Suite 1750,
                                        Jacksonville, Florida 32202
                                        (P): (904) 353-1980 (F): (904)-354-2170
                                        Email: bjohnson@gunster.com
                                        Email: mfreed@gunster.com
                                        Email: psekharan@gunster.com
                                        Email: pgiboney@gunster.com
                                        Email: yarnold@gunster.com
                                        Counsel for Tefincom S.A.




                                      27
